PER CURIAM.
We affirm Jumper’s conviction for burglary of a conveyance. We also affirm the imposition of court costs pursuant to section 27.3455, Florida Statutes (1991). However, costs of prosecution imposed pursuant to section 939.01, Florida Statutes (1991), in the amount of $400.00, must be stricken as the trial judge did not make the required assessment of the defendant’s financial resources. § 939.01(5), Fla.Stat.; Blanco-Diaz v. State, 618 So.2d 370 (Fla. 3d DCA 1993).
FRANK, C.J., and SCHOONOVER and BLUE, JJ., concur.